Ransom, S.
—A petition is presented in this proceeding in behalf of Anna E. Kurz and verified by her attorney, to the *745effect that the allegations of the same are true to his own personal knowledge, except such as are stated on information and belief and as to those he believes it to be true._ It nowhere appears in the petition that the petitioner is a creditor of the deceased. The bare statement therein as follows: “ The petition of Anna E. Kurz, a creditor of the above named estate,” etc., is not sufficient to-establish any right in her under section 2726 of the Code, which provides that an executor or administrator will be cited to show cause for the judicial settlement of an account by a creditor or a person interested in the estate, etc. The petition should disclose the nature and character of the debt claimed to be due from decedent to the petitioner, the amount thereof and when same became due and payable.
Motion denied.